DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Group I, claims 1-3 and 5, in the reply filed on 8/12/2021 is acknowledged.
Claim 4 is withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected group, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 8/12/2021.

Claim Objections
Claim 1 is objected to because of the following informalities:  Claim 1 recites “penetration said maker” when it should recite “penetration of said maker”.  Appropriate correction is required.

Specification/Drawings
The following guidelines illustrate the preferred layout for the specification of a utility application. These guidelines are suggested for the applicant’s use.
Arrangement of the Specification
As provided in 37 CFR 1.77(b), the specification of a utility application should include the following sections in order. Each of the lettered items should appear in upper case, without underlining or bold type, as a section heading. If no text follows the section heading, the phrase “Not Applicable” should follow the section heading:
(a) TITLE OF THE INVENTION.
(b) CROSS-REFERENCE TO RELATED APPLICATIONS.
(c) STATEMENT REGARDING FEDERALLY SPONSORED RESEARCH OR DEVELOPMENT.
(d) THE NAMES OF THE PARTIES TO A JOINT RESEARCH AGREEMENT.

(f) STATEMENT REGARDING PRIOR DISCLOSURES BY THE INVENTOR OR A JOINT INVENTOR.
(g) BACKGROUND OF THE INVENTION.
(1) Field of the Invention.
(2) Description of Related Art including information disclosed under 37 CFR 1.97 and 1.98.
(h) BRIEF SUMMARY OF THE INVENTION.
(i) BRIEF DESCRIPTION OF THE SEVERAL VIEWS OF THE DRAWING(S).
(j) DETAILED DESCRIPTION OF THE INVENTION.
(k) CLAIM OR CLAIMS (commencing on a separate sheet).
(l) ABSTRACT OF THE DISCLOSURE (commencing on a separate sheet).
(m) SEQUENCE LISTING. (See MPEP § 2422.03 and 37 CFR 1.821-1.825). A “Sequence Listing” is required on paper if the application discloses a nucleotide or amino acid sequence as defined in 37 CFR 1.821(a) and if the required “Sequence Listing” is not submitted as an electronic document either on compact disc or as a text file via the Office electronic filing system (EFS-Web.)
The disclosure is objected to because of the following informalities: The instant specification fails to provide a brief description of all the filed drawings (Figures 1 through 13).  It is also noted that while the specification provides a detailed description of various graphs and images, however, these are not labeled in the same manner as presented in the drawing.  For example Figure 3 of the drawing corresponds to Graph 1.  Applicant should amended the specification such as that the graphs and images presented recite the same identification as the corresponding drawing.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):



The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-3 and 5 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the experimental data" in section d).  There is insufficient antecedent basis for this limitation in the claim.  
It is unclear from the claim which experimental data the claim is referring too.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-3 and 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dey (An in vitro Skin Penetration Model for Compromised Skin: Estimating Penetration of Plyethylene Glycol ['*C]-PEG-7 Phosphate, Skin Pharmacol Physiol 2015;28:12-21), Telofski ( The Infant Skin Barrier: Can We Preserve, Protect, and Enhance the Barrier? Dermatology Research and Practice Volume 2012, Article ID 198789), Hansen (In-silico model of skin penetration based on experimentally determined input parameters. Part I: Experimental determination of partition and diffusion coefficients, European Journal of Pharmaceutics and Biopharmaceutics 68 (2008) 352-367) and Sutterlin ("A 3D self-organizing multicellular epidermis model of barrier formation and hydration with realistic cell morphology based on EPISIM", A SCIENTIFIC REPORTS, vol. 7, no. 1, 6 March 2017 (2017-03-06), XP55578035, . DOI: 10.1038/srep43472).  Both Hansen and Sutterlin are cited on the 9/13/2019 IDS.
Dey teaches establishing dermal penetration rates as being important to better understand the safety of topically applied materials especially for premature infant skin. Dey states that based on comparable transepidermal water loss (TEWL) values, it is well known in the scientific literature that full-term infant skin barrier is similar to that observed in adult intact skin. The reference teaches that intact skin in healthy term and near-term infant’s exhibits barrier function comparable to older children and 2 [14C]-PEG-7 phosphate was applied 5 times to human skin samples of intact, moderately or highly compromised skin barrier and once at 25 mg/cm2 over 24h. The disclosure meets the limitations recited in steps a) and b). The results showed penetration of [14C]-PEG-7 phosphate was low (<5%) (page 12, left column). Thus the result meets the limitation recited in step c) reciting measuring the penetration. In this study the skin barrier function of normal adult skin was compromised by tape stripping as a model for premature and compromised infant skin. Mechanical damage removes most of the SC, and a correlation between the TEWL and penetration of hydrophilic compounds can be demonstrated (page 17, right column bridging to page 18, left column). In most of these studies a significant quantitative correlation between TEWL and percutaneous absorption was demonstrated (page 18, left column). The reference states that use of appropriate TEWL to determine skin  barrier function was an integral part in the establishment of this skin penetration model and therefore closest to mimic the skin conditions of a premature infant for hydrophilic compounds like PEG (page 18, left column). Thus, correlating to the model data arranged by Dey and correlating/transferring the data can achieve steps d) and e). The reference teaches that skin penetration of [14C]-PEG-7 phosphate even via compromised skin was low (<5%) compared to intact skin (page 19, right column). This meets the limitation of step f). Finally, the reference teaches that sodium lauryl sulfate (SLS) damaged skin in a high range (page 19, right column). SLS is a well-known surfactant used in cleansers. Thus, Dey demonstrates that testing adult skin and correlating the data to a skin penetration model to mimic the skin conditions of a premature infant for hydrophilic compounds was known in the art.
Although the reference teaches that skin barrier can be compromised by different factors such as solvents, surfactants e.g. sodium lauryl sulfate, hydration and mechanical disruption, e.g. by tape stripping. The reference is based on testing for pre-term neonate skin penetration.

It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to test the mildness of infants’ cleansers surfactants (reading on barrier system) as advised by Telofski in the method taught by Dey since the reference teaches that full-term healthy infant skin is comparable to adult skin because Telofski teaches that although the stratum corneum (SC) is only 7- 35 micron thick, it plays a vital role in forming a protective barrier and helps to prevent percutaneous entry of harmful pathogens into the body. In addition to serving as a physical barrier, the SC has other important functions, including engaging in thermoregulation, gas exchange, and maintenance of proper hydration. The SC also serves important functions in innate immunity and its slightly acidic pH provides additional protection against pathogens (page 1, left column).
Neither of the references teaches caffeine as a penetration marker.
Hansen teaches mathematical modeling of skin transport as being a valuable alternative of in-vitro and in-vivo investigations especially considering ethical and economical questions (abstract). The reference states that as these are tied to ethical, analytical and economic concerns much effort has been put into developing reliable in- vitro methods preferentially using human skin. It would be a logical thinking that infants (first year in life of a child) are ethically unavailable since infants have too delicate skin to be tested in labs or to take a sample from. Hansen teaches that the skin needed for the samples were taken from Caucasian female donors undergoing abdominal surgery (page 364, left column). Hansen teaches that experimental data on relevant skin transport parameters of two test substances, flufenamic acid (FFA) and caffeine, were collected for the validation of an advanced two-dimensional skin penetration model (page 360, right column).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to use a natural material such as caffeine as a skin penetration marker in 
None of the references teaches the computational model and agent based system required in claims 1, 3 and 5.
Sutterlin teaches 3D self-organizing multicellular epidermis model of barrier formation and hydration with realistic cell morphology based on EPISIM. Sutterlin states that the authors assume that cells at the tissue surface lose water to the external environment through evaporation (trans-epidermal water loss; TEWL), which is inversely proportional to the humidity H, a global parameter with values in the interval [0, 100] in an arbitrary scale. Thus, the dermis and external environment boundaries of the tissue essentially act as a source and sink, respectively. The reference assumes calcium can be lost in two ways. First, as water evaporates in surface cells, some calcium is lost as insoluble deposits. Second, corneocytes bind calcium, reducing the mobile pool of calcium (page 3). The reference states that comparing the in silico water profile to in vivo data obtained from adults and children suggest that the simulation at low H most closely matches the in vivo condition (page 6). Regarding claim 5, the reference teaches that the systems disclosed in the reference can be automatically translated into executable code, which is loaded in EPISIM simulator to simulate an agent-based tissue (page 9).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the method of establishing dermal penetration rates as an important indicator of understanding the safety of topically applied materials in infant skin using adult skin as disclosed in Dey as modified by both Telofski teaching the damaging effects of surfactants on infant skin and Hansen teaching that caffeine the solubility of hydrophilic substances like caffeine in SC lipids may be much better than usually assumed. The person having ordinary skill would have been motivated to use the computational method taught by Sutterlin to avoid exposing infant’s skin to harmful testing compounds and further because Sutterlin states that their model yields an in silico epidermis with a previously unattained realistic morphology, whose cell neighbor topology is validated with .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For 
Claims 1-3 and 5 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-8 of U.S. Patent No. 11,090,393. Although the claims at issue are not identical, they are not patentably distinct from each other because both teach method of evaluating a potential impact of a barrier system (i.e. surfactant system) on infant skin, comprising: a) topically applying said barrier/surfactant system to adult skin; b) topically applying a marker to said barrier/surfactant system treated adult skin; c) measuring penetration of said marker into said barrier/surfactant system treated adult skin; d) applying a computational model of adult skin penetration to visualize penetration of the marker by optimizing penetration parameters so that the model of adult skin penetration profiles match the experimental data; e) transferring the optimized penetration parameters to a computational model of infant skin; and f) determining the penetration of the marker in the computational model of infant skin.  The marker is taught to be caffeine and EPISIM platform is employed as the computational model of adult skin penetration and the computational model of adult skin penetration is an agent-based model.

Claims 1, 3 and 5 are  provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-3 and 5 of copending Application No. 16/425283 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because both discloses evaluating a potential impact of a barrier system on infant skin by  topically applying said barrier system to adult skin; b) topically applying an external irritant (i.e. marker) to said barrier system treated adult skin; using a computational model of adult skin inflammation to visualize an effect of the external irritant by optimizing inflammation parameters so that the model of adult skin inflammation profiles match the experimental data; transferring the optimized inflammation parameters to a computational model of infant skin; and f) determining the impact of the irritant in the computational model of infant skin.  The marker is taught to .
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Conclusion
No claims are allowable.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jennifer A Berrios whose telephone number is (571)270-7679. The examiner can normally be reached Monday-Thursday 7am-4pm; Friday 9am-3:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian-Yong Kwon can be reached on (571) 272-0581. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JENNIFER A BERRIOS/            Primary Examiner, Art Unit 1613